Citation Nr: 0630213	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-02 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 16, 1997, for 
a grant of service connection for a bilateral knee disorder.


(Entitlement to an effective date prior to July 16, 1997, for 
service connection for lumbar strain, bulging disc, and 
degenerative changes of the lumbar spine (a low back 
disability) is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran was originally granted 
service connection for his bilateral knee disorder in March 
1999.  His effective date for service connection was 
established as October 8, 1997.  

The veteran's case was previously before the Board.  At that 
time the veteran was in disagreement with the effective date 
of October 8, 1997, for the date of service connection.  The 
case was remanded for additional development in September 
2003.  The RO later amended the effective date for service 
connection to July 16, 1997, by way of a rating decision 
dated in October 2004.  Thus the issue on appeal has been 
restyled to reflect that change.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2002.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
bilateral knee disorder was received in January 1981.  The 
veteran failed to report for a VA examination in February 
1981.  

2.  The veteran's claim was denied in March 1981 for failure 
to report for an examination.  The veteran did not appeal the 
denial.

3.  The veteran's service medical records were received at 
the RO in May 1981.

4.  The veteran attempted to reopen his claim in June 1988.

5.  The veteran submitted evidence of Central Physical 
Evaluation Board findings, dated in June 1985, in his case in 
September 1989.

6.  The Board denied the veteran's claim for service 
connection for a bilateral knee disorder, to include 
degenerative joint disease, in February 1990.  The veteran 
did not appeal the decision.

7.  A letter from the veteran to a Special Assistant to the 
President was received by the RO on July 16, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 1997, 
for service connection for a bilateral knee disorder have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the U. S. Marine Corps 
from June 1977 to January 1981.  He submitted his original 
claim for VA disability compensation benefits in January 
1981.  The veteran was claiming, inter alia, entitlement to 
service connection for patellofemoral tracking problems and 
chondromalacia of the right knee, and ligament instability of 
the left knee.  

The veteran included a copy of his DD 214.  The DD 214 showed 
that the veteran was placed on the Temporary Disability 
Retired List (TDRL) on January 21, 1981.

The RO wrote to the veteran and informed him that 
arrangements were being made for him to have a physical 
examination.  He was further informed that he would be 
advised as to the time and place of examination.  The letter 
was sent to the same address used by the veteran on his 
application for benefits.

The veteran was scheduled for a VA examination in February 
1981.  The VA hospital reported that he failed to report for 
the examination in March 1981.

The RO denied the veteran's claim, based on his failure to 
report for the examination, in March 1981.  The denial letter 
also contained a rights advisement for the veteran should he 
disagree with the RO's action.  The letter was sent to the 
same address used by the veteran on his original application 
for benefits.

The veteran's service medical records were received at the RO 
in May 1981.  There is a stamped entry on the face of the VA 
Form 60-3101a that was attached to the records envelope.  The 
entry said that the records were considered by "Rating Bd. 
1" on May 13, 1981.  The entry further noted that the 
veteran failed to report for his examination.  There is no 
indication that a new rating decision was issued in light of 
the receipt of the SMRs.

The SMRs show that the veteran suffered a number of injuries 
during service, to include to both knees.  The veteran 
underwent Initial Medical Board (IMB) processing in October 
1980.  Among the conditions listed as rendering the veteran 
not fit for duty were: anterolateral rotary instability of 
the left knee, anterior cruciate ligament insufficiency of 
the right knee, patellofemoral tracking problems of the right 
knee, and chondromalacia, secondary to the patellofemoral 
tracking problems.

Unfortunately, the SMRs did not contain the ultimate action 
taken on the medical board.  Obviously the veteran was placed 
on the TDRL for a disability or disabilities but the final 
basis for such action was not included in the SMRs of record 
in May 1981.

The veteran did not submit anything further regarding his 
disability claim.  He did communicate with VA in 1982 
regarding education benefits.  His claims folder was 
transferred from Winston-Salem, North Carolina, to New 
Orleans, Louisiana, in 1982.  

The evidence of record shows that the veteran pursued an 
educational program to become a deputy sheriff with the 
Jefferson Parish, Louisiana, Sheriff's office through 1983.

A birth certificate for a child of the veteran was associated 
with the claims folder in July 1983.  The birth certificate 
noted the birth of the child in July 1981.  The address given 
for the veteran and his wife was for [redacted], Louisiana.  
This reflected a change in address from the one used by the 
veteran when he submitted his initial claim for benefits in 
January 1981.  There is no evidence that the veteran apprised 
VA of this change in address.

The veteran submitted a new claim for disability compensation 
on a VA Form 21-526, that was received on June 10, 1988.  The 
veteran identified patellofemoral syndrome, bilateral knees, 
chondromalacia, and degenerative joint disease (DJD) of the 
left big toe as the issues claimed.  He also reported 
receiving treatment in service for a broken ankle and 
dislocation of both knees.  

The RO wrote to the veteran in June 1988, and asked that he 
identify any source of treatment and provide authorization to 
obtain the records.

The veteran provided a statement regarding his treatment in 
July 1988.  He said he had had problems with his knees over 
the years, including suffering injuries to his knees after 
service.  He said he was fortunate in having private 
insurance and that he could receive treatment.  He identified 
three physicians by name and address that had treated him.  

The veteran was afforded a VA examination in July 1988.  His 
range of motion for each knee was measured as 0-140 degrees, 
there was no atrophy or instability.  The examiner commented 
that both knees were "normal" at the time of the 
examination.  The final diagnoses listed the knees as 
asymptomatic.

The RO denied the veteran's claim for service connection in 
September 1988.  The rating decision specifically denied 
service connection for bilateral patellofemoral syndrome.  
The RO referred to the veteran's SMRs, to include the October 
1980 medical board report.  The RO determined that the 
veteran's bilateral patellofemoral syndrome was acute and 
transitory with no residuals on VA examination.  

The RO provided notice of the rating action in September 
1988.  In the letter the RO informed the veteran that some 
medical problems were essentially transitory in nature such 
that no permanent disability results from the condition.  The 
RO advised that no permanent disability was found to exist 
for a bilateral leg condition [knees].

The veteran's notice of disagreement was received in October 
1988.  He disagreed with the denial of a "bilateral knee 
condition."  He said that all of his claimed conditions were 
of record in his service records and the Physical Evaluation 
Board (PEB) findings.

The veteran's substantive appeal was received in December 
1988.  The veteran noted the three diagnosed knee conditions 
from his medical board in October 1980.  He said that his 
problems had not resolved and that he continued to experience 
knee problems.  He also had suffered additional knee injuries 
due to the initial injuries in service.  He said that, after 
five years and several examinations by military doctors, he 
was advised that his condition was permanent and that he 
would be retired from service.  Thus his conditions were not 
acute and transitory.

The veteran testified at a hearing at the RO in January 1989.  
The veteran provided testimony about his being found unfit 
for service and being placed on the TDRL.  He described his 
knee injuries in service.  He said he was evaluated at 
Keesler Air Force Base (AFB) and said the doctors there told 
him there was no way he could go back on active duty.  The 
veteran was asked about his evaluations at Keesler.  He said 
he was there three times and that the medical reports were 
sent to the Marine Corps.  He said he had asked to be 
returned to active duty.  The veteran was still employed in 
law enforcement at the time of the hearing.  He said he was 
last seen at Keesler in 1985 and then was permanently 
retired.  The veteran provided additional testimony regarding 
the problems he had with his knees.  He said that if he 
required any treatment, he would go to a private doctor.  

The RO requested records from a Dr. Cashio, and from Keesler 
AFB in January 1989.  A negative reply was received from 
Keesler in February 1989.  No response was received from Dr. 
Cashio.

The veteran was afforded a VA examination in February 1989.  
X-rays of the knees were negative and he had a range of 
motion of 0-135 degrees for both knees.  However, there was 
tenderness at the patella for both knees, and crepitus.  The 
examiner diagnosed DJD of both knees.  He did not address 
whether it was related to service.

The RO wrote to the VA medical center (VAMC) in New Orleans 
to request clarification of the examination report in March 
1989.  Specifically, the RO noted that the examiner did not 
state whether there was any instability of the knees, and did 
not address whether the veteran had bilateral patella 
conditions.  

The examiner responded in July 1989.  He said that the 
veteran's diagnosis was DJD of both knees as noted on the 
examination.  

The hearing officer issued a decision that denied the 
veteran's claim in August 1989.  The hearing officer found 
that the evidence of record did not demonstrate a 
relationship between the veteran's diagnosed DJD of the knees 
and his military service.

The veteran submitted a statement in September 1989.  He 
presented additional argument and evidence in support of his 
claim.  The veteran referenced the diagnosed knee conditions 
from his medical board.  He said that those conditions were 
permanent in nature and not transitory.  He said that his VA 
x-rays showed a joint mouse, the same thing that was 
identified on x-rays from Keesler AFB.  He claimed that his 
DJD was directly due to his injuries in service.

The veteran submitted a copy of the PEB cover sheet from 
November 1980 that found the veteran to be disabled by way of 
his left knee and right knee disabilities as listed on the 
IMB.  He was assigned a 10 percent rating for the left knee 
and 20 percent rating for the right knee.  He also submitted 
a copy of Central Physical Evaluation Board (CPEB) findings 
from June 1985.  These showed the veteran to have 
patellofemoral syndrome, bilateral knees, rated at 10 
percent, and chondromalacia, with a rating of 10 percent.  
The CPEB findings said that the bilateral knee conditions 
were permanent and recommended separation from service for 
the veteran.  Finally, the veteran included copies of 
statements from two of his superiors from November 1980.  The 
statements attested to the veteran's excellent performance in 
a Marine Reconnaissance unit and that only a true physical 
disability would keep him from continuing with the unit.

The Board denied the veteran's claim for service connection 
for a chronic bilateral knee condition, to include DJD, in 
February 1990.  The Board referred to the veteran's SMRs and 
the October 1980 IMB.  The Board also noted the veteran's 
several statements and testimony.  Finally, the Board 
detailed the findings from the VA examinations in July 1988 
and February 1989.  The Board reached several conclusions to 
include that there was no evidence of treatment for any knee 
disability between the veteran's separation in January 1981 
and his VA examination in July 1988.  The veteran's knee 
disabilities in service resolved without residuals.  The 
veteran had had several knee injuries subsequent to service.  
The Board further concluded that DJD of the knees was 
initially diagnosed in February 1989.  There was no evidence 
to connect the later diagnosed DJD to service.  

The veteran did not appeal the Board's decision.  

The veteran submitted a claim for increased ratings for his 
two service-connected disabilities, postoperative scar of the 
right lateral malleolus, and DJD of the left big toe, 
interphalangeal joint, in June 1997.

Associated with the claims file is a letter from the veteran 
to a Special Assistant to the President that was received at 
the RO on July 16, 1997.  In his letter the veteran described 
his military service, to include his several injuries to his 
knees.  He also took issue with how VA had ruled on his prior 
claims for service connection.  The veteran said that he had 
been discharged for his disabilities.  

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran had a full range of motion for both 
knees but there was medial joint line tenderness for both 
knees.  The diagnosis was bilateral patellar femoral pain 
syndrome with positive anterior cruciate ligament (ACL) 
strain on the right.  

The veteran submitted a statement in October 1997.  He asked 
that he be evaluated for his back and knees.  He also 
included copies of the June 1985 CPEB findings, and November 
1980 PEB findings.

The RO wrote to the veteran to say that his claim for service 
connection for his back and knees had not been reopened in 
January 1998.  The letter advised that the veteran had been 
denied service connection by letter dated September 27, 1989, 
because the conditions were acute and transitory.  The 
veteran was advised that the one-year appeal period had 
expired.

The veteran submitted a statement in March 1998.  He included 
a copy of his SMRs along with several additional SMR entries 
that included a letter from the Marine Corps informing him of 
his placement on the TDRL, and a copy of the disposition of 
the Physical Review Council (PRC) that found the veteran to 
be disabled and that he should be placed on the TDRL dated in 
December 1980.  

The veteran testified at a hearing at the RO in May 1998.  
The hearing related to the veteran's claim for increased 
ratings for his two service-connected disabilities.  He also 
included copies of letters from two physicians.  A Dr. 
Peterson said he had treated the veteran for the seven 
conditions listed on the IMB, to include the knees, and that 
the current treatment was related to conditions that arose in 
service.  A Dr. Parnell noted a decreased range of motion for 
both knees as well as instability.  Further, the veteran 
included a statement from an individual that served on active 
duty with him.  That individual provided information 
regarding the veteran's knee injuries in service.  Finally, 
the veteran submitted a waiver statement he signed when he 
applied for membership in the local Sheriff's Pension and 
Relief Fund in April 1982.  The waiver was that the veteran 
would renounce any right to claim disability benefits from 
the fund as a result of service related injury of the right 
ankle and left knee.

The RO issued a rating decision in September 1998 that denied 
reopening the veteran's claim for service connection for 
bilateral knee and left ankle conditions.  

The veteran testified at a hearing at the RO in March 1999.  
The veteran said that he had new and material evidence to 
reopen his claim for service connection.  This would include 
the June 1985 CPEB findings.  It was noted that the CPEB 
found that the veteran had bilateral patellar femoral 
syndrome, and chondromalacia and that a 10 percent disability 
for each knee was recommended.  He gave a detailed 
presentation of his injuries in service as well as the 
results of the PEB and PRC.  He read from a 1985 report from 
Keesler AFB regarding his diagnosis of bilateral knee 
conditions.  He submitted a statement from Dr. Parnell who 
noted a history of injury from the veteran as well as from 
SMRs.  Dr. Parnell said he agreed with the diagnoses as 
listed by the medical review board.  

The hearing officer advised that he had to review the 
evidence and make a decision.  He said that he could not 
explain why the Board denied his earlier claim; however, he 
said that he could not go beyond the Board decision to 
establish an effective date.  He advised that he could go 
only to the current effective date if service connection was 
granted.  He repeated that he could not go beyond the Board 
decision, whether it was right or wrong.

The veteran submitted a February 1999 letter from Dr. 
Parnell.  Dr. Parnell wrote that he had reviewed the 
veteran's military records.  He concluded that the veteran 
had provided him an accurate history when he was seen in 
March 1998.  He also said that he agreed with the diagnosis 
of the "medical review board" and that he felt that the 
history that the veteran's injuries were sustained during 
service was accurate as evidenced by the medical records.  

The hearing officer issued a decision that granted service 
connection for patellofemoral syndrome, chondromalacia, and 
degenerative changes for each knee in March 1999.  The 
evidence considered by the hearing officer consisted of the 
veteran's testimony in March 1999, the Board decision of 
February 1990, statement from the veteran, dated October 2, 
1997 [received on October 8, 1997], copy of the "PEB" dated 
November 25, 1980, and June 18, 1985, statement from the 
veteran, dated March 18, 1998, report from Dr. Peterson, 
dated April 28, 1998, and report from Dr. Parnell, dated 
April 28, 1998.  

In his decision the hearing officer said that the February 
1990 Board decision denied the veteran's claim because of an 
absence of treatment from 1981 and 1988.  He said that 
treatment for this period of time was needed to establish 
chronicity of the injuries in service.  The hearing officer 
held that the June 1985 " PEB" document was not before the 
Board in February 1990 and constituted new and material 
evidence to reopen the claim.  The hearing officer further 
held that the November 1980 and June 1985 PEB documents 
showed bilateral patellofemoral syndrome and chondromalacia.  
The June 1985 document showed the disabilities to be chronic 
and permanent.  The veteran was assigned a 20 percent rating 
for each knee.  The effective date for service connection, 
and the 20 percent ratings, was established as of October 8, 
1997.  This was the date of receipt of the veteran's October 
1997 statement.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder (PTSD) in September 1999.

The veteran submitted his notice of disagreement with the 
effective date for service connection for his bilateral knee 
disabilities in October 1999.  He said that the PEB findings 
of 1985 were submitted with his original claim but ignored.  

The veteran's personnel records and SMRs were received on 
microfiche in July 2000.  The records were obtained in 
association with the then pending PTSD claim.  The records 
contained a TDRL evaluation conducted at Keesler AFB in May 
1985.  The evaluation was for all of the conditions listed on 
the veteran's IMB of 1980.  In regard to the knees, the 
veteran was noted to have a tendency for the patella to 
laterally deviate with isometric quad tightening bilaterally.  
X-rays of the knees were said to be within normal limits.  
The examiner said that the veteran was quite functional at 
the time of the examination.  Most of his problems were said 
to be referable to his knees.  The examiner said he would 
diagnosis this as bilateral patellar dislocation and not due 
to any kind of ligamentous instability.  The pertinent final 
diagnoses were bilateral patellofemoral syndrome with 
probable patellar subluxation, and bilateral patella 
chondromalacia, secondary to the patellofemoral syndrome.  
Finally, the examiner said that the veteran may come to 
surgery for amelioration of the patellar subluxation in 
either or both knees.

The records also contain a letter to the veteran advising 
that he was being discharged from the Marine Corps by reason 
of his disabilities.  He was not medically retired.

The veteran testified at a videoconference hearing in April 
2002.  The veteran said that the information used by VA to 
now grant service connection for his knees was the same 
information he had supplied since 1981.  He referred to the 
results of the medical board and the December 1980 PRC 
findings.  His DD 214 showed him on the TDRL.  In short, he 
referred frequently to many SMR entries that documented his 
knee disabilities and that they were the cause of his 
discharge.  He also referred to the 1985 TDRL evaluation at 
Keesler and noted the diagnoses for his knees.  The veteran 
contended that the evidence clearly showed that he suffered 
knee injuries in service and that his current knee 
disabilities were the result of those injuries.

The veteran was informed that it was well established that he 
sustained permanent injuries to his knees in service.  
However, the Board denied his claim in February 1990.  The 
Board had access to some of the records from service at that 
time.  It was explained that if the current grant of service 
connection was now based on SMRs that should have been 
available at the time of the Board decision, then it would be 
possible to establish service connection as of the date of 
the original claim.  It was also explained that the veteran 
could challenge the prior Board decision on the basis of 
clear and unmistakable error (CUE).  The veteran said that he 
understood the two possibilities.  He also said that he was 
not arguing for CUE at that time but might consider that 
claim if his claim was not granted.  (Transcript p. 9).  The 
veteran was asked if he had filed a claim for service 
connection prior to October 1997.  The veteran said that he 
thought he had filed a claim in March 1981 and July 1988.  
The veteran further testified that he was x-rayed by VA in 
1981.  He said that he was told that x-rays showed that he 
had the back of a 60-year old man.  He did not say his knees 
were x-rayed or that he was examined beyond the x-rays.  The 
veteran also said that he sought treatment for his knees, 
back, and right ankle in 1981.  

The Board undertook development of the veteran's claim in 
September 2002.  This included a request for records from 
Keesler AFB from January 1980 to December 1989.  The Board 
wrote to the veteran in January 2003.  He was asked to 
identify any source of treatment for his knees at any time 
after service.  He was asked to provide copies of any records 
he had pertaining to treatment at Keesler AFB.  

The veteran responded in February 2003.  He submitted a copy 
of the May 1985 evaluation from Keesler AFB.  He said that 
the diagnoses were evidence of permanent conditions that had 
only deteriorated.  He submitted a duplicate copy of the 
pension fund waiver and a statement from Dr. Peterson.  
Finally, the veteran said he had had no luck in tracking down 
private physicians that had treated him.  The veteran did not 
give any dates for treatment or evaluation by VA.  

The statement from Dr. Peterson is dated in February 2003.  
He again sets forth the several diagnoses from the veteran's 
IMB in service.  He said that the veteran's chief complaint 
continued to be severe, bilateral knee pain.  He said that he 
concurred with the opinions of two civilian, board certified 
orthopedic physicians, that the veteran's degenerative knee 
condition is related to the traumatic injury he sustained in 
service.  

The veteran submitted another statement, with evidentiary 
enclosures, to the Board in May 2003.  The veteran included 
treatment records from R. L. Mimeles, M.D., for the period 
from November 1989 to August 1996.  The records refer to 
several instances of treatment for knee complaints.  

The veteran's case was remanded in September 2003.  The 
remand was required to allow the agency of original 
jurisdiction to evaluate the evidence developed by the Board.  

The Appeals Management Center (AMC) wrote to the veteran in 
April 2004.  The AMC asked the veteran to identify any source 
of treatment so that the AMC could request the pertinent 
records.  The veteran responded in May 2004 by submitting 
duplicate copies of the records from Dr. Mimeles.  

The AMC transferred the veteran's case to the New Orleans RO 
in October 2004.

The RO issued a rating decision that established an effective 
date for service connection as of July 16, 1997, in October 
2004.  The veteran's 20 percent ratings for each knee were 
also made effective from this date.  The RO determined that 
the veteran's letter to the President's assistant constituted 
a claim for service connection for his knees.  The rating 
decision evaluated the effective date based on the denials in 
1981 and 1990, and determined the effective date could only 
be from when the new claim was reopened in July 1997.

The RO also held that the 1985 TDRL evaluation from Keesler 
was not part of the veteran's SMRs as he was discharged in 
January 1981, nor was VA made aware of its existence until 
the veteran reopened his claim in October 1997.  Finally, the 
RO said that the veteran had now provided evidence to show 
that his current condition was related to injuries in 
service.  However, the evidence was not received prior to the 
finalization of the February 1990 Board decision.  The 
veteran did not submit a claim between February 1990 and July 
16, 1997.  Thus there was no basis to assign an earlier 
effective date.

The veteran testified at a second videoconference hearing in 
June 2006.  The hearing was before a different Veterans Law 
Judge and focused on the veteran's other claim for an earlier 
effective date for service connection for his back 
disability.  However, portions of the veteran's testimony are 
relevant in understanding the timing of his several claims 
for benefits after service.  The veteran testified how he was 
placed on the TDRL.  He then testified about his evaluation 
at Keesler AFB in 1985 and how he was discharged "under the 
TDRL."  He said that he then filed a claim with VA because 
no employer was going to hire someone with his sort of 
medical problems.  (Transcript p. 6).  The veteran also 
disputed that VA sent him a letter that he did not respond 
to.  He also said that VA had lost his file in the past and 
that there was a 2 1/2 to 3 year delay in his case.  The 
veteran further asserted that he had been at the same address 
and that he had had the same employer for 26 years so it 
would not have been difficult to find him.  The veteran was 
asked when he had his first VA examination.  He initially 
said it was in 1981 when he got out of service but then said 
he was on the TDRL for five years so it would have been 
approximately 1996 [sic].  

II.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The veteran was originally denied service connection for, 
inter alia, a bilateral knee disorder, in March 1981.  The 
denial was based on the veteran's failure to report for a 
physical examination.  Notice of the denial, and appellate 
rights were provided to the veteran that same month.  He 
failed to perfect an appeal of that decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2006).  As such, new and material 
evidence was required to reopen the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended during the 
pendency of the veteran's appeal.  See 66 Fed. Reg. 45620-32. 
(Aug. 29, 2001).  However, the amendment does not affect this 
case as the veteran's claim was reopened by the RO, on the 
basis of new and material evidence, and service connection 
granted in March 1999).

The veteran has said that he has never failed to respond to 
any communication from VA.  In reviewing the evidence of 
record, the Board notes that there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties".  
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the RO properly 
discharged its official duties by mailing notice that the 
veteran would be scheduled for an examination and by mailing 
the notice of denial and appellate rights.

There is no evidence of record to show that the letter 
advising him of his upcoming examination or the letter 
notifying him of the denial and of his appellate rights were 
returned as undeliverable.  The letters were mailed to the 
same address used by the veteran on his January 1981 claim 
and were sent to him within two months of his applying for 
benefits.  The veteran did not provide any notice of a change 
in address.  Hyson v. Brown, 5 Vet. App. 262, 264-65 (1995).  
Absent contrary evidence, it is presumed that the veteran 
received notice from the RO of the examination and the denial 
of his claim.  There is no objective evidence of record which 
indicates that the veteran did not receive such 
correspondence.  Accordingly, the presumption of 
administrative regularity has not been rebutted.  See 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); Chute v. 
Derwinski, 1 Vet. App. 352 (1991).  

In addition, the birth certificate for the veteran's child 
reflects that he appears to have relocated to Louisiana by 
July 1981.  However, there is no indication of his advising 
VA of his move.  Further, the veteran initiated a claim for 
education benefits in 1982 when he was in Louisiana.  He 
maintained correspondence and contact with VA through 1982 
and 1983.  He did not inquire about his previously filed 
claim for disability compensation.

The veteran first sought to reopen his claim for service 
connection for a bilateral knee disability in June 1988.  The 
veteran was examined in July 1988.  The examiner said that 
both knees were normal at that time.  The diagnosis was both 
knees had good stability.  He was afforded a second VA 
examination in February 1989.  The examiner found no 
instability, x-rays of the knees were negative, and DJD was 
diagnosed.  The examiner was asked to comment on whether 
there was instability or evidence of patellofemoral syndrome 
and he confirmed that his diagnosis was DJD of the knees.

The veteran provided a copy of the November 1980 PEB findings 
and June 1985 CPEB findings in September 1989.  The PEB is an 
administrative review of the IMB that can either concur or 
disagree with the findings below.  The PEB concurred in the 
diagnoses, specifically those for the knees, and said that 
the veteran was unfit for duty.  This information, although 
from a higher administrative body, was essentially the same 
as that contained in the SMRs in 1981.  Moreover, the 
veteran's DD 214 reflected that he was placed on the TDRL for 
disabilities incurred in service.  The June 1985 CPEB 
findings, a new record, found that the veteran was unfit for 
further service because of physical disabilities, 
specifically that the veteran had patellofemoral syndrome, 
bilateral knees, rated at 10 percent, and chondromalacia, 
with a rating of 10 percent.  The CPEB findings said that the 
bilateral knee conditions were permanent and recommended 
separation from service for the veteran.

The Board adjudicated the veteran's claim for service 
connection for bilateral knee disabilities on the merits and 
not based on new and material evidence.  The Board considered 
the veteran's SMRs, testimony, lay statements, examination 
reports, and the PEB and CPEB records provided by the 
veteran.  The Board concluded that the veteran's disabilities 
from service resolved without residuals and that the DJD 
first manifested itself years after service and was unrelated 
to service.  The veteran did not appeal the Board's decision 
and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100 
(2006).  New and material evidence was required to reopen the 
claim.  38 C.F.R. § 3.156(a).  

The veteran did not submit anything further to VA in regard 
to disability compensation benefits until June 1997 when he 
sought increased ratings for his then two service-connected 
disabilities.  This was not a request to reopen his claim for 
service connection for a bilateral knee disability.

The next submission from the veteran was received on July 16, 
1997.  This was the letter to the Special Assistant to the 
President.  The RO later found that this constituted a 
request to reopen the claim for service connection for a 
bilateral knee disability.  See 38 C.F.R. § 3.155(a).

The veteran submitted a statement that was received on 
October 8, 1997.  He noted that VA did not examine him for 
his bilateral knee condition.  

The veteran submitted additional military records in March 
1998.  This included a copy of the decision of the PRC that 
approved the findings of the PEB and found that the veteran 
should be placed on the TDRL.  

As noted above, the RO granted service connection for a 
bilateral knee disability in March 1999.  The effective date 
was originally established as October 8, 1997.  This was 
later amended to July 16, 1997, in October 2004.  

The February 1990 Board decision stands as a prior final 
denial of the veteran's claim.  As such new and material 
evidence was required to reopen a claim for service 
connection for a bilateral knee disorder.  A review of the 
claims folder fails to reveal receipt of any communication 
after the final Board decision of February 1990 and earlier 
than July 16, 1997, that could be considered a claim and thus 
warrant assignment of an earlier effective date for service 
connection for a bilateral knee disorder.  Accordingly, the 
veteran's claim for an effective date earlier than July 16, 
1997, for service connection for a bilateral knee disorder is 
denied.  See Nelson, Leonard, Sears, and Lapier, supra.

In deciding this case the Board has also considered 38 C.F.R. 
§ 3.156(c) (2006) for possible application.  Pursuant to 
§ 3.156(c), a final decision will be reconsidered when new 
and material evidence, in the form of service records, 
results in the reopening of a claim and a retroactive 
evaluation may be assigned.  See Spencer v. Brown, 4 Vet. 
App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see 
also 38 C.F.R. § 3.400(q)(2) (2006).  

The veteran's SMRs and his DD 214 were of record at the time 
of the Board decision in February 1990.  The SMRs included 
the results of the IMB.  The veteran's DD 214 documented his 
status on the TDRL.  In addition, the veteran submitted a 
copy of the November 1980 PEB findings and June 1985 CPEB 
findings in September 1989.  Thus those documents were of 
record at the time of the Board's decision.

The PEB findings reflected a decision by the service 
department to place the veteran on the TDRL, an action 
already signified by the veteran's DD 214.  The CPEB findings 
showed that the service department found the veteran to be 
permanently disabled for the several conditions listed, to 
include a bilateral knee disorder, as of June 1985.

The Board found that the knee conditions identified in the 
SMRs were acute and transitory and had resolved without any 
residuals based on VA examinations conducted in 1988 and 
1989.  

The March 1999 rating decision that established service 
connection said that the Board based its denial on the fact 
that there was a lack of evidence of treatment for a 
bilateral knee disorder between 1981 and 1988.  The rating 
decision further found that the November 1980 PEB findings 
were not available to the Board and constituted new and 
material evidence to reopen the claim.  Thus on its face it 
would appear that the veteran's additional military records 
were the basis for the reopening of his claim.  If so, 
38 C.F.R. § 3.156(c) could provide for an earlier effective 
date.

In reviewing the evidence of record, the November 1980 PEB 
findings referred to in the rating decision were not new to 
the record in March 1999.  The evidence pertained to the 
veteran's status while he was still on active duty.  This was 
not new information, as the veteran's DD 214 clearly 
reflected the veteran's status on the TDRL and this evidence 
was of record in 1981.  Further, the veteran himself 
submitted the PEB findings in 1989.  He also submitted the 
June 1985 CPEB findings in 1989.  

The February 1990 Board decision was aware of the veteran's 
removal from the TDRL based on the CPEB findings and the 
veteran's testimony in January 1989.  The November 1980 PEB 
findings were also of record at that time.  The Board, as 
noted supra, concluded that the bilateral knee disorders 
identified in the SMRs both in 1981 and 1985, related to 
conditions that had resolved.  Therefore, the November 1980 
PEB findings do not constitute new and material evidence to 
reopen the veteran's claim as contemplated under 38 C.F.R. 
§ 3.156(c).  They were of record at the time of the 1990 
Board decision and did not address the veteran's status after 
his placement on the TDRL in 1981.

Finally, the veteran's personnel records, along with 
additional SMRs, were received at the RO in July 2000.  The 
records were obtained in conjunction with the veteran's claim 
for service connection for PTSD.  They included a copy of a 
May 1985 TDRL examination conducted at Keesler AFB as well as 
a copy of the June 1985 CPEB decision and a letter to the 
veteran informing him of his being discharged from service.  

These records were in existence at the time of the February 
1990 Board decision.  They were not made available directly 
to the Board, with the exception of the June 1985 CPEB 
findings, because they were retained by the service 
department and used by the service department to adjudicate 
the veteran's TDRL status.  However, the records were not 
considered by the RO in order to reopen the veteran's claim 
for service connection for a bilateral knee disorder.  The 
records were received after the RO had already reopened the 
claim and granted service connection.  

The records do not change the basis for the Board's 1990 
decision.  The Board relied on the evidence from the 1988 and 
1989 VA examinations to deny the veteran's claim as neither 
examination report reflected the findings contained in the 
SMRs, to include those of the CPEB findings.  The Board found 
that the conditions diagnosed in service had resolved without 
any residual.  Accordingly, the records received in 2000 do 
not constitute new and material evidence such as to warrant 
the application of 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  The 
claim for an earlier effective date is denied.

In order for the veteran to be granted an effective date 
earlier than July 16, 1997, he would have to assert and 
establish CUE in a prior final denial.  With a successful CUE 
claim, the effective date of the award would be the date of 
the claim which was denied in the decision that is found to 
have contained CUE.  See 38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1400-1405 (2006).  The 
veteran has not raised such a claim at this time.

As noted above the Board finds that there is no basis to 
assign an earlier effective date.  The preponderance of the 
evidence is therefore against the claim for an earlier 
effective date.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for a bilateral 
knee disorder was received in July 1997.  He was granted 
service connection in March 1999 and perfected an appeal of 
the effective date for service connection in February 2000, 
prior to the requirement to provide the notice and assistance 
referenced supra.  

The veteran's case was remanded for additional development in 
September 2003.  The remand was to allow the agency of 
original jurisdiction (AOJ) to consider evidence developed by 
the Board and to have the required notice sent to the 
veteran.  

The AMC wrote to the veteran to provide the required notice 
in April 2004.  He was advised of the evidence necessary to 
show entitlement to an earlier effective date.  The veteran 
was asked to provide information regarding medical treatment 
and to provide the necessary authorization for the AMC to 
obtain any records identified.  He was also advised that he 
could submit the evidence on his own.  The veteran was 
informed of the evidence of record.  

The veteran submitted a statement and evidence in response to 
the AMC's letter in May 2004.  He did not identify any other 
source of records that could be obtained to support his claim 
for an earlier effective date.  

The New Orleans RO issued a rating decision in October 2004 
that awarded an earlier effective date of July 16, 1997.

The RO issued a supplemental statement of the case (SSOC) in 
October 2004.  The SSOC reviewed the evidence added to the 
record and informed the veteran that his claim remained 
denied.  

The Board finds that the April 2004 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
personal copies of his military records.  He also submitted 
evidence from his private physicians.  The veteran testified 
at several hearings at the RO and before a Veterans Law 
Judge.  His case was remanded to allow the veteran to submit 
additional evidence in support of his claim.  The veteran has 
not alleged that there is any outstanding evidence pertinent 
to his claim.







ORDER

Entitlement to an effective date prior to July 16, 1997, for 
a grant of service connection for a bilateral knee disorder 
is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


